836 F.2d 1342Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Boyd E. GRAVES, Plaintiff-Appellant,v.BIDNET, INC., Defendant-Appellee.
No. 87-3859.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1987.Decided Jan. 7, 1988.

Boyde E. Graves, appellant pro se.
Betty Sinclaire Wommack, Carl L. Taylor, Kirkland & Ellis, for appellee.
Before WIDENER, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under Title VII and denying plaintiff leave to amend his complaint to assert a cause of action under 42 U.S.C. Sec. 1981 is without merit.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively, deny the motion to supplement the record, and affirm the judgment below on the reasoning of the district court.  Graves v. BidNet, Inc., C/A No. 87-27 (D.Md.  June 22, 1987).


2
AFFIRMED.